DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	According to the Amendment, filed 03 September 2021, the status of the claims is as follows:
Claims 5 and 21-23 are previously presented; and
Claims 1-4 and 6-20 are cancelled.
3.	The rejection of claim 1, 2, and 6-8 under 35 U.S.C. 102(a)(1) as being anticipated by Toth et al., U.S. Patent Application Publication No. 2015/0224326 A1 (“Toth”), and the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Toth, as applied to claim 1, and further in view of Zdeblick et al., U.S. Patent Application Publication No. 2005/0160827 A1 (“Zdeblick”), are rendered moot in view of the Amendment, filed 03 September 2021, which cancelled the claims.
Reasons for Allowance
4.	Claims 5 and 21-23 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:  
As to Claims 5 and 21-23, neither Toth, Zdeblick, nor the prior art of record does not teach the real-time kidney monitoring apparatus of base claim 5, including the following, in combination with all other limitations of base claim: 
three resistors in the wheatstone bridge have a common resistance that is chosen to be close to the a resting resistance of the force sensing  force sensing resistor by the renal artery then the two legs have a same voltage and the operational amplifier does not have a significant voltage differential to amplify.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        09/17/2021